Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 6, 8, 9, and 12-20 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, and 14 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a cascade array for a nacelle comprising a first, second, and third vane, wherein the first vane overlaps with the first vane has a longitudinal portion extending in two directions that overlaps with the first vane longitudinal portion of the second vane and of a third vane located at an opposite end of the first vane.
The closest prior art of record is Wadsworth (US-Pub 2019/0113001), which comprises a first, second, and third vane comprising first and second longitudinal portions, wherein the first longitudinal portion of the first vane overlaps with the first longitudinal portion of the second and third vanes. However, these are all unidirectional longitudinal portions, and having a longitudinal portion that expends in two directions would prevent the vanes from connecting with each other as intended. Other prior art of record is Wadsworth (US-Pub 2019/0055900) which teaches cascade vanes with longitudinal portions that extend in two directions, however, the longitudinal portions do not overlap with each other and instead are attached next to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741